Citation Nr: 1646047	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUE

Whether the character of the appellant's discharge for the period of service from August 1987 to April 1992 is a bar to benefits administered by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  





INTRODUCTION

The appellant in this case had active service from August 1987 to April 1992. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 administrative decision that found that the appellant's character of discharge from the United States Marine Corps for the entire period of service from August 1987 to April 1992 was a bar to payment of VA disability compensation benefits. 


FINDINGS OF FACT

1.  The appellant's entire period of service from August 1987 to April 1992 was under other than honorable conditions. 

2.  The appellant was not insane at any time during service. 

3.  The combination of offenses committed by the appellant, including episodes of drug use, constitutes willful and persistent misconduct.


CONCLUSION OF LAW

The character of the appellant's service from August 1987 to April 1992 is a bar to benefits administered by VA.  38 U.S.C.A. §§ 101, 5103, 5103A, 5303, 
5107 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.102, 3.159, 3.203, 3.354 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Where the issue involves the character of discharge, as in this case, VCAA notice must also inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 
18 (2007).

In this case, the RO provided the required notice in a letter dated in September 2009.  The September 2009 letter informed the appellant that VA compensation benefits would require resolution of the question of whether his service was honorable and the character of his discharge.  The letter enclosed a copy of 
38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of the claim.  For these reasons, the Board finds that the September 2009 letter was sufficient to notify the appellant of the criteria applicable to the claim.  Thus, the Board concludes that VA satisfied its duties to notify the appellant.

VA satisfied its duty to assist the appellant in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA and private treatment records, and lay statements.

The appellant was offered the opportunity to testify before the Board, but declined. As VA satisfied its duties to notify and assist the appellant, the Board finds that there is no further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Character of Discharge

This appeal arose in connection with the appellant's application for VA compensation and pension benefits.  When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, a person must demonstrate by preponderance of evidence qualifying service and character of discharge)).  A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1(d).

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  
38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  The claimant's recourse is with the service department.  See 
38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000) (VA is bound by service department findings); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) ("service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces").  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  
38 C.F.R. § 3.13(b).

A dishonorable discharge, a statutory bar, or a regulatory bar, deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12. 

Specifically, as applicable here, a discharge or release because of willful and persistent misconduct is to be considered to have been issued under dishonorable conditions.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  
38 C.F.R. § 3.12(d)(4).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  

A discharge or release from service because of willful and persistent misconduct is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his or her normal method of behavior; or 
(2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he or she belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he or she resides.  38 C.F.R. 
§ 3.354(a).

As noted above, the appellant had one period of active service from August 1987 to April 1992.  The DD Form 214 (Certificate of Release or Discharge from Active Duty) reflects that the appellant was discharged "under other than honorable conditions."  There are no other periods of service.  Having determined that an other than honorable discharge applies to the appellant's Marine Corps service for the entire period of service from August 1987 to April 1992, the Board must determine if this characterization of the service is a bar to VA benefits, exclusive of health care benefits of Chapter 17, United States Code.  38 U.S.C.A. § 5303; 38 C.F.R. 
§§ 3.12, 3.354.  After review of all the evidence of record, the Board finds that the appellant's character of discharge from the Marine Corps Reserve is under dishonorable conditions for VA purposes; therefore, the appellant is barred from VA benefits, including compensation and pension benefits. 

The service personnel records reflect that the appellant was counseled on March 1, 1989 for operating a motor vehicle while drunk, as well as for wrongful use of marijuana on or about February 8, 1989.  Service personnel records also reflect that the appellant was counseled on December 18, 1989 for unresolved personal and financial difficulties.  On each occasion, the appellant was advised that any further deficiency in performance or conduct could result in disciplinary action and/or processing for administrative discharge, and the appellant acknowledged receiving such counseling with a signature.  A February 1990 service personnel record shows these offenses were serious enough not to warrant promotion to corporal.  

Subsequently, a service personnel record shows that the appellant "wrongfully" used marijuana on or on or about January 22, 1992.  The appellant did not appeal the offense.  Per a February 1992 memo, the appellant was recommended for an administrative discharge for "his recent second offense for use of marijuana."  

The record further shows that the appellant acknowledged and waived separation proceedings rights, to include consulting with counsel and/or requesting a hearing before an Administrative Discharge Board.  See February 1992 notification and acknowledgement of rights.  The appellant was administratively discharged from the Marine Corps on or about April 10, 1992 under other than honorable conditions, due to drug abuse.  

Based on the above, the Board finds that the offenses committed in August 1987 to April 1992 cannot reasonably be described as falling within the exception for a "discharge because of a minor offense" as provided by 38 C.F.R. § 3.12(d)(4).  In regard to the minor-offense exception noted above, the U.S. Court of Appeals for Veterans Claims (Court) in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), held that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance . . . could not constitute a minor offense."  The Board finds, in this case, that the appellant's misconduct due to drug use on at least two occasions, as well as driving a motor vehicle while intoxicated are the type of offenses that would interfere with his military duties, and indeed preclude his performance, and, therefore, do not constitute minor offenses.  See also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).  For these reasons, the Board finds that these offenses, which occurred during the appellant's single period of active service, constitute persistent and willful misconduct; therefore, the appellant's discharge is under dishonorable conditions as defined by 38 C.F.R. § 3.12 (d)(1), and VA benefits are barred by statute.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c).  

Regarding the question as to whether the appellant was insane (as defined by 
38 C.F.R. § 3.354(a)) during the entire period of service, in an October 2009 statement, the appellant advanced that the other than honorable discharge was due to symptoms of recently diagnosed post-traumatic stress disorder (PTSD), which the RO liberally construed as a contention of insanity.  In the alternative, a February 2013 statement reflects that the appellant specifically advanced that exposure to anthrax, botulism vaccinations, and nerve agent pills during service compromised the mental state, which resulted in an "unfavorable discharge."  See February 2013 statement.  

Considering the appellant's contentions regarding his mental state during service, after a review of the relevant lay and medical evidence, to include the above-cited service personnel records, as well as post-service VA and private treatment records, the Board finds that the appellant was not insane at any time during service.  The appellant was without any noted psychiatric disorders at examination for service entrance in August 1986.  Additionally, while the above mentioned service personnel records reflect that the appellant was required to attend both a substance abuse course for operating a motor vehicle while drunk and VA rehabilitative treatment for marijuana use, service personnel records do not reflect that the appellant was ever referred for mental health consultation during service.  Additionally, the appellant was psychiatrically evaluated as normal at the February 1992 service separation examination.  Notably, while post-service VA and private treatment records confirm a current acquired psychiatric disorder, to include PTSD, no clinician has opined or suggested that the appellant was insane at any time during service.  See December 2009 private treatment record; see also February 2013 VA mental health examination report.  A February 2013 VA mental health examiner specifically assessed competence, did not discern impairment in reality testing, and opined that the acquired psychiatric disorder manifested as occupational and social impairment due to mild or transient symptoms.  

While the RO construed the October 2009 statement as a contention of insanity, the appellant has specifically advanced that he was insane during service by contending that exposure to anthrax, botulism vaccinations, and nerve agent pills led to the other than honorable discharge; however, as a lay person, under the facts of this case that include no psychiatric symptoms during service and findings of psychiatric normality at service separation, the appellant does not have the requisite medical knowledge, training, or experience to be able to diagnose or render a nexus opinion regarding the causation of a medically complex psychiatric disorder such as insanity, especially where the facts show no symptoms in service.  Such self assessment would require that the appellant have been insane during service, have intact memory during the period of insanity, somehow later have a trustworthy and objective recollection of that insanity, and to now while sane to draw on memory during the insanity to now objectively report on his own insanity during service.  If the appellant were insane during service, he would be unable to provide such self-assessment, as his observations of his own behavior would have been during the time he was insane, lacking the very objective observation required to determine insanity.  A current assessment by the appellant that he was insane during service would also be based on the appellant's now remote memory of his mental state during service, which is still dependent upon his own in-service observations and self-analysis of his behavior during the alleged period of insanity during service with a corollary assumption that the period of insanity has improved so the appellant is also now sane, with memory intact as to remote in-service events, and with an objective retrospective perspective as to his own condition.  

For these reasons, the Board does not find the appellant competent to provide a self-assessment of insanity during service or at service separation under the facts of this case.  Such an assessment would require an objective perspective and ability to distinguish assess what is a normal method of behavior, an assessment that his actions had departed from such norms of behavior or standards of the community, an assessment that he lacks adaptability to make adjustment to the social customs of the community.  This is the type of assessment that requires a trained observer.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify").  This retrospective type of assessment would require specialized clinical training (body of knowledge and skills) the appellant is not shown to have.  See Introduction to the DSM-IV ("Cautionary Statement" that specialized clinical training, knowledge, and clinical skills are necessary to diagnose psychiatric disorders).  Moreover, any such recent contentions by the appellant as to insanity during service are outweighed by objective observations by competent examiners both current and contemporaneous to the appellant's service.

Accordingly, the appellant's character of discharge for the period of service from August 1987 to April 1992 is issued under dishonorable conditions, and is a complete bar to VA benefits.  See 38 U.S.C.A. § 5303(a); 38 C.F.R. §§ 3.12, 3.13, 3.354.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

The character of the appellant's discharge from active military service is a bar to the receipt of VA benefits, and the appeal is denied.



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


